DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment 
   This office action is responsive to amendment filed on 12/14/2022. The Examiner has acknowledged the amendments to Claims 1-2, 12-13 and 17-18. 
Claims 1-20 have been presented for examination and are rejected.

Response to Arguments

Applicant's argument, filed on December  14th, 2022 have been entered and carefully considered. 
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground of rejection necessitated by Applicant's amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112 (a)
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claims 1, 12 and 17, are rejected under 35 U.S.C 112, first paragraph, as falling to comply with the written description requirement. The claims contain subject matter which was not described in the based on one-action operation without displaying an interactive interface of the group.” Is not supported in specification and it is unclear as to the intended technical features. Amended part of the claim is not disclosed on the suggested paragraphs [0039, 0054, 0056 and 0010] as well as other paragraphs of speciation. Also, Examiner is not clear what the applicant are meant by unit “based on one-action operation”. The specification does not disclose such a term. For the purposes of further examination interpreted in the light of paragraphs [0046-0047] the description as originally tiled to refer to “based on one-action operation” interpreted as it referring to the input control unit may be in the form of a physical key (input control key)  “The input control unit 240 may be in the form of a physical key (input control key) located on the front or side surface of the body of the device, for controlling the ON and OFF of the audio recording unit 230.”
 Claims 2-11, 13-16 and 18-20 are rejected as being dependent on claims 1, 12 and 17 respectively.  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-8, 11-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao NA (CN109728994A hereinafter Zhao) in view of Rizzi  (US 20180227341 hereinafter Rizzi).

With respect to claims 1  and 12, Zhao teaches a group instant messaging device, comprising:
a first wireless communication unit configured to perform short-range wireless communication with an associated user terminal, such that the group instant messaging device forms a group instant messaging network with a user terminal within a predetermined instant messaging group via the associated user terminal(Zhao, see Fig. 1 and page 3, lines 23-37, page 4, lines 1-5 , as shown in Figure 1, by server 200 between communication terminal 100A, 100B and 100C, data interaction is carried out using wirelessly or non-wirelessly network. It is logical Voice communication is carried out by communication base station between letter terminal 100A and communication terminal 100D. Wherein, server 200 can be the server cluster that single server or multiple servers are constituted. Communication terminal 100A, 100B and 100C are that have to make a phone call and network access function and the intelligent hand for being equipped with instant communication client The intelligent mobile terminals such as machine, tablet computer, smartwatch, alternatively, there is network access function and be equipped with networking telephone client),
 the instant messaging group including: the associated user terminal and one or more additional user terminals wirelessly connected to the associated user terminal (Zhao, see Fig. 1 and page 3, lines 23-37, page 4, lines 1-5 , The terminal of the fixation of end and instant communication client. … , communication terminal by mobile communications network with communication terminal 100D 100A opens voice interactive function, and communication terminal 100A, 100B and 100C (i.e. equivalent to additional user terminals) are in the same discussion group, then communication terminal 100A records to the content of current talking, and the audio data recorded is sent to server 200.Server 200 docks the audio data of receipts carries out encoding and decoding processing, then by encoding and decoding treated audio data in a manner of real-time phonetic message, Other member communication's terminals 100B and 100C being sent in the discussion group. Communication terminal 100B and 100C is receiving server After the 200 real-time phonetic message sent, which is exported by preset instant communication client);
an audio recording unit configured to record user voices, generate audio data, and send the audio data to other user terminals in the instant messaging group by the associated user terminal via the group 
an audio playing unit, configured to receive audio data from other user terminals in the instant messaging group by the associated user terminal via the group instant messaging network, and perform an instant playout (Zhao, see Fig. 1 and  page 4, lines 1-19, communication terminal 100A obtains the reference order of the speech message triggering based on output, and in response to the switching Instruction plays the audio data for the speech message that the reference order is directed toward to the opposite end communication terminal 100D of current talking. Page 7, lines 1-19 and claim 4, further discloses obtains the audio data of multiple speech messages of reference order direction, by multiple speech messages Audio data plays to opposite end one by one. Alternatively, the audio data of multiple speech messages can also be synthesized together, then to working as the opposite end of preceding call plays the audio data of synthesis. Claim 4: playing the audio data of target voice message to the opposite end of the current talking comprising preset keyword Target voice message is received one or continuous a plurality of speech message after the instant message); and
Zhao yet fails to explicitly disclose an input control unit configured to control the ON and OFF of the audio recording unit  based on one-action operation without displaying an interactive interface of the group.
However, Rizzi an input control unit configured to control the ON and OFF of the audio recording unit  based on one-action operation without displaying an interactive interface of the group (Rizzi, see paragraphs [0089, 0102] discloses Visual message metadata 304 also includes a chat or group ID 340, which is assigned when each visual message was recorded, as well as an image reference ID 344, … audio 408 is being recorded by the device 108 and the visual message 136 includes a snapshot 420 with audio 408 and possibly text 412 and one or more drawings 416. Selecting the record button 572 while in state F 528 stops the audio recording and transitions to state C 524. In state F 528, audio 408 is being recorded by the device 108 and the visual message 136 includes a snapshot 420 with audio 408 and possibly text 412 and one or more drawings 416. Selecting the record button 572 while in state F 528 stops the audio recording in transitions to state C 524. While in state F 528, either persistent or non-persistent drawings 590 or text 580 may be added to the visual message 136, and either a last drawing or all drawings 576 may be erased from the screen 140 and visual message 136 ). 
  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine Zhao’s teaching with the teaching of Rizzi provided hardware controls or buttons on device as alternative for controlling input to generate start or stop audio recording, hence the efficiency and simplicity of use are provided. The user experience is enhanced, also allows the fully interactive and semi-interactive operating modes, where the combination of elements according to known methods would yield a predictable result

With respect to claims 2 and 13, Zhao-Rizzi teaches the group instant messaging device, further comprising: an information indicating circuit configured to indicate a state of the group instant messaging device (Rizzi see FIG. 5 and paragraphs [0109-0116] upon starting the application 128, a camera screen initial state A 504 is entered. It should be noted that the application 128 can be configured or programmed to start from a different screen or state without deviating from the present invention. Selecting (activating a control in the User Interface) a record control 572 starts recording the camera image 216 as video 404 to a visual message 136 and transitions to state B 520. Selecting a cancel control 564 discards all captured visual messages 540, which then transitions back to state A 504. While in state C 524, a microphone in the device, a selection of one of two different cameras, and a flashlight 544 may be selected by the user or participant 104);
wherein, an auxiliary instant messaging identifier to set tor the predetermined instant
messaging group among multiple groups and the data from the instant messaging device
304 for each visual message 136 includes one or more chat identifiers 312, as well as a visual message ID 308. Therefore, the metadata 264 expands as new visual messages 136 are added to a device 108. Chat identifiers 312  (Chat identifier 312a ... 312n , 312n is equivalent to secondary or an auxiliary instant messaging identifier)include one or more parameters that are used to identify each chat 272 from other chats 272. Chat identifiers 312 may include a chat ID 316 (i.e. interpreted as equivalent to: the predetermined instant messaging group having the instant messaging identifier), a thumbnail image 320, a time and date 324a identifying when the chat 272 was created or originated, a time and date 324b identifying a creation time of a last visual message in the chat in chronological order, a chat label 328, a location 332 of a device 108 that initiated the chat 272 and created the initial visual message 136, and user IDs 336 for all users or participants 104 in the chat 272.
FIG. 3 chat or Group ID 340n. Visual message metadata 304 also includes a chat or group ID 340, which is assigned when each visual message was recorded). 

With respect to claims 3 and 14, Zhao-Rizzi teaches the group instant messaging device, further comprising: a radio frequency module connected to the audio recording unit, the audio playing unit, and the input control unit to send and receive the audio data in the mode of radio frequency communication (Zhao NA, see page 4, lines 33-47, the control for opening voice interactive function is also provided in the interactive interface of discussion group. In response to user to this the operation of control opens voice interactive function, records to the content of current talking. Specifically, firstly, according to preset sound Frequency sampling rate acquires the audio data of opposite end sound and acquires the audio data of local terminal sound by microphone. Wherein opposite end the voice data that the audio data of sound is transmitted generally by mobile communication system, fixed line system or the networking telephone. This the voice data that the audio data of end sound is acquired generally by microphone. Then, by the audio number of the local terminal sound of acquisition According to being mixed with the audio data of opposite end sound, and mixed audio data is sent to by instant communication client Server. The realization process that the audio data of the local terminal into alignment afterwards, then two tracks are carried out with the processing of mixed contracting waveform, to obtain one the audio data. Server carries out encoding and decoding processing after receiving audio data, to the audio data, then handles encoding and decoding Audio data afterwards is in the form of speech message, other instant communication clients being sent in discussion group, so as in discussion group Other instant communication clients by read the speech message, understand the content of current talking). 

With respect to claim 4, Zhao-Rizzi teaches the group instant messaging device, wherein the radio frequency module is disposed in the body of the group instant messaging device (Zhao NA, see page 5, lines 6-28, Step 102, by instant communication client, receive other instant communication clients transmission speech message, and Received speech message is exported in the interactive interface of discussion group. Specifically, receiving other Instant Messenger in the discussion group of server forwarding by built-in instant communication client believe the speech message that client is sent, and exports received speech message in the interactive interface of discussion group. Step 103, the reference order of the speech message triggering based on output is obtained).

With respect to claim 5,  Zhao-Rizzi teaches the group instant messaging device, wherein the radio frequency module is connected to a body of the group instant messaging device via a connection interface ( Zhao NA, see page 7, lines 11-20, the content of the instant message exported in discussion group, to fixed whether automatic transfer. Specifically, by built-in instant communication client, receive the transmission of other instant communication clients i.e. when message, and received instant message is exported in the interactive interface of discussion group. Whether judge in instant message comprising preset Keyword,… If leading to comprising preset keyword to current the opposite end of words plays the audio data of target voice message. The target voice message is comprising the instant of preset keyword received one or continuous a plurality of speech message after message. Such as: when received content be " me is allowed to say something " word message it Afterwards, and two speech messages are continuously received, then this two speech messages is played into opposite end. Step 206, by the instant communication client, the word message of other instant communication client’s transmission is received, and Received word message is exported in interactive interface).


With respect to claim 7, Zhao-Rizzi teaches the group instant messaging device, further comprising a headphone jack (Rizzi, see paragraph [0096] device 108 includes a speaker 224 to playback audio 268b. In some embodiments, a device 108 may also include a headphone jack or a wireless capability for connection to an external speaker or headphones, or it may include a headphone jack or a wireless capability in lieu of a speaker 224).  

With respect to claim 8, Zhao-Rizzi teaches the group instant messaging device, wherein the group instant messaging device is a wearable device( Zhao NA, see Fig. 1 and page 3, lines 23-37, It is logical Voice communication is carried out by communication base station between letter terminal 100A and communication terminal 100D. Wherein, server 200 can be the server cluster that single server or multiple servers are constituted. Communication terminal 100A, 100B and 100C are that have to make a phone call and network access function and the intelligent hand for being equipped with instant communication client The intelligent mobile terminals such as machine, tablet computer, smartwatch, alternatively, there is network access function and be equipped with networking telephone client The terminal of the fixation of end and instant communication client).

With respect to claim 11, Zhao-Rizzi teaches the group instant messaging device, wherein the body of the group instant messaging device has thereon a data transmission interface (Zhao NA, see page 9, lines12-32, a sees the speech message of C transmission in the interactive interface of discussion group, then passes through sustained touch this speech message Output area mode, first communication terminal by built-in instant communication client, the audio data that will be recorded is synchronous After sending third communication terminal, the instant message of third communication terminal transmission can also be received, and in interaction circle of discussion group Received instant message is exported in face);
the group instant messaging network further includes an additional instant messaging device associated with the additional terminal in the instant messaging group (Zhao NA, see Fig. 1 and page 3, lines 23-37, page 4, lines 1-5, as shown in Figure 1, by server 200 between communication terminal 100A, 100B and 100C, data interaction is carried out using wirelessly or non-wirelessly network. It is logical Voice communication is carried out by communication base station between letter terminal 100A and communication terminal 100D. Wherein, server 200 can be the server cluster that single server or multiple servers are constituted. Communication terminal 100A, 100B and 100C are that have to make a phone call and network access function and the intelligent hand for being equipped with instant communication client The intelligent mobile terminals such as machine, tablet computer, smartwatch, alternatively, there is network access function and be equipped with networking telephone client The terminal of the fixation of end and instant communication client. … , communication terminal by mobile communications network with communication terminal 100D 100A opens voice interactive function, and communication terminal 100A, 100B and 100C are in the same discussion group, then communication terminal 100A records to the content of current talking, and the audio data recorded is sent to server 200).

With respect to claim 17, Zhao teaches a group instant messaging method, comprising: establishing a short-range wireless communication connection between a first portable terminal and an associated user terminal, such that the first portable terminal forms a group instant messaging network with a user terminal within a predetermined instant messaging group via the associated user terminal, wherein the instant messaging group includes: the associated user terminal and one or more additional user terminals wirelessly connected to the associated user terminal (Zhao, see Fig. 1 and page 3, lines 23-37, page 4, lines 1-5 , as shown in Figure 1, by server 200 between communication terminal 100A, 100B and 100C, data interaction is carried out using wirelessly or non-wirelessly network. It is logical Voice communication is carried out by communication base station between letter terminal 100A and communication terminal 100D. Wherein, server 200 can be the server cluster that single server or multiple servers are constituted. Communication terminal 100A, 100B and 100C are that have to make a phone call and network access function and the intelligent hand for being equipped with instant communication client The intelligent mobile terminals such as machine, tablet computer, smartwatch, alternatively, there is network access function and be equipped with networking telephone client The terminal of the fixation of end and instant communication client. … , communication terminal by mobile communications network with communication terminal 100D 100A opens voice interactive function, and communication terminal 100A, 100B and 100C are in the same discussion group, then communication terminal 100A records to the content of current talking, and the audio data recorded is sent to server 200.Server 200 docks the audio data of receipts carries out encoding and decoding processing, then by encoding and decoding treated audio data in a manner of real-time phonetic message, Other member communication's terminals 100B and 100C being sent in the discussion group. Communication terminal 100B and 100C is receiving server After the 200 real-time phonetic message sent, which is exported by preset instant communication client);
receiving audio data from other user terminals in the instant messaging group by the first portable terminal via the associated user terminal, and performing an instant playout using an audio playing unit (Zhao, see Fig. 1 and  page 4, lines 1-19, communication terminal 100A obtains the reference order of the speech message triggering based on output, and in response to the switching Instruction plays the audio data for the speech message that the reference order is directed toward to the opposite end communication terminal 100D of current talking. Page 7, lines 1-19 and claim 4, further discloses obtains the audio data of multiple speech messages of reference order direction, by multiple speech messages Audio data plays to opposite end one by one. Alternatively, the audio data of multiple speech messages can also be synthesized together, then to working as the opposite end of preceding call plays the audio data of synthesis. Claim 4: playing the audio data of target voice message to the opposite end of the current talking comprising preset keyword Target voice message is received one or continuous a plurality of speech message after the instant message);
Zhao yet fails to explicitly disclose controlling an audio recording unit of the first portable terminal to record user voice by an input control unit of the first portable terminal based on one-action operation without displaying an interactive interface of the group to generate audio data, and sending the audio data to the associated user terminal to be sent by the associated user terminal to other user terminals in the instant messaging group; 
However, Rizzi controlling an audio recording unit of the first portable terminal to record user voice by an input control unit of the first portable terminal based on one-action operation without displaying an interactive interface of the group to generate audio data, and sending the audio data to the associated user terminal to be sent by the associated user terminal to other user terminals in the instant messaging group(Rizzi, see paragraphs [0089, 0102] discloses Visual message metadata 304 also includes a chat or group ID 340, which is assigned when each visual message was recorded, as well as an image reference ID 344, … paragraphs [0123, 0152] further discloses  in state F 528, audio 408 is being recorded by the device 108 and the visual message 136 includes a snapshot 420 with audio 408 and possibly text 412 and one or more drawings 416. Selecting the record button 572 while in state F 528 stops the audio recording and transitions to state C 524. In state F 528, audio 408 is being recorded by the device 108 and the visual message 136 includes a snapshot 420 with audio 408 and possibly text 412 and one or more drawings 416. Selecting the record button 572 while in state F 528 stops the audio recording in transitions to state C 524. While in state F 528, either persistent or non-persistent drawings 590 or text 580 may be added to the visual message 136, and either a last drawing or all drawings 576 may be erased from the screen 140 and visual message 136 ). 
. 

Claims 6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao NA (CN109728994A hereinafter Zhao) in view of Rizzi  (US 20180227341 hereinafter Rizzi) further in view of Tian et al. (US 20100174791). 

With respect to claim 6, Zhao-Rizzi teaches the group instant messaging device, the input control unit is a control key, a touch screen, a gyroscope or an acceleration sensor located at on a front or side surface of the body of the group instant messaging device (Rizzi, see paragraphs [0065-0068] Device is a computing and communication device including at least a processor, memory, a network interface, a display screen, a speaker, and some way to navigate and control the device—such as a keyboard, mouse, touch screen, or other control means. Paragraph [0089] the device screen 140 includes controls 204 and non-control areas 208. In most embodiments, controls 204 are “soft controls” displayed on the screen 140 and hardware controls or buttons on device 108. Controls 204 generate selected controls 240, and screen 140 displays video, snapshots, drawings, text, icons, and bitmaps 244. 
In some embodiments one or more controls 204 may be “soft controls” and one or more controls 204 may be hardware controls or buttons. In yet other embodiments, controls 204 may be all hardware controls or buttons);

the audio recording unit is a microphone; the audio playing unit is a speaker (Rizzi, see paragraph [0096 device 108 includes a speaker 224 to playback audio 268b. In some embodiments, a device 108 may also include a headphone jack or a wireless capability for connection to an external speaker or headphones, or it may include a headphone jack or a wireless capability in lieu of a speaker 224); and 
the information indicating circuit includes at least one of an LCD display screen, an indicator circuit, or an audible indicating circuit (Rizzi, see paragraph [0110] selecting (tapping/clicking) the screen 140 in a non-control area of the screen 208 takes a snapshot 420 of the current camera image 216 displayed on the screen 140, and transitions to state D 508. As an alternative to tapping/clicking the screen 140 in a non-control area of the screen 208, a separate “freeze” control may be provided to take the snapshot 420. The screen 140 includes both controls as well as non-control areas of the screen 208)
Zhao-Rizzi yet fails to explicitly disclose wherein the first wireless communication unit is a short-range wireless communication unit, and the short-range wireless communication unit includes a low-power Bluetooth module or a Wi-Fi communication module;
However, Tian discloses wherein the first wireless communication unit is a short-range wireless communication unit, and the short-range wireless communication unit includes a low-power Bluetooth module or a Wi-Fi communication module (Tian, see paragraphs [0010-0014, 0055]wireless slim terminal device accessing to at least one kind of IM via a wireless access point is provided, the wireless access point being able to connect with one or more kinds of 1Ms and communicate with various IMs in compliance with different communication protocols through the IP network connected thereto. This wireless access point can perform translation of command and data between various kinds of IM protocols and the short distance wireless communication protocol supported by the wireless access point and wireless slim terminal device. The wireless slim terminal device stores an instant message user identifier and relevant information of at least one kind of IM, and connects with the wireless access point by short distance wireless communication technology (mainly including Bluetooth, WiFi, UWB and wireless USB). The wireless slim terminal device transmits the instant message user identifier of the at least one kind of IM to the wireless access point, the wireless access point automatically logs in the corresponding IM according to the instant message user identifier, so as to enable the wireless slim terminal device to communicate with the server and remote terminal device of one or more kinds of IMs via the wireless access point);


With respect to claim 18, Zhao-Rizzi teaches the method, further comprising: 
indicating a state of the group instant messaging device using an information indicating circuit(Rizzi see FIG. 5 and paragraphs [0109-0116] upon starting the application 128, a camera screen initial state A 504 is entered. It should be noted that the application 128 can be configured or programmed to start from a different screen or state without deviating from the present invention. Selecting (activating a control in the User Interface) a record control 572 starts recording the camera image 216 as video 404 to a visual message 136 and transitions to state B 520. Selecting a cancel control 564 discards all captured visual messages 540, which then transitions back to state A 504. While in state C 524, a microphone in the device, a selection of one of two different cameras, and a flashlight 544 may be selected by the user or participant 104); 
wherein, an auxiliary instant messaging identifier to set tor the predetermined instant
messaging group among multiple groups and the data from the instant messaging device
Is automatically sent by the associated user terminal to other user terminals in the predetermined instant messaging group having the instant messaging identifier (Rizzi see FIG. 3 and paragraphs [0100-0103] the metadata 304 for each visual message 136 includes one or more chat identifiers 312, as well as a visual message ID 308. Therefore, the metadata 264 expands as new visual messages 136 are added to a device 108. Chat identifiers 312  (Chat identifier 312a ... 312n , 312n is equivalent to secondary or an auxiliary instant messaging identifier)include one or more parameters that are used to identify each chat 272 from other chats 272. Chat identifiers 312 may include a chat ID 316 (i.e. interpreted as equivalent to: the predetermined instant messaging group having the instant messaging identifier), a 320, a time and date 324a identifying when the chat 272 was created or originated, a time and date 324b identifying a creation time of a last visual message in the chat in chronological order, a chat label 328, a location 332 of a device 108 that initiated the chat 272 and created the initial visual message 136, and user IDs 336 for all users or participants 104 in the chat 272.
FIG. 3 chat or Group ID 340n. Visual message metadata 304 also includes a chat or group ID 340, which is assigned when each visual message was recorded). 
Zhao-Rizzi yet fails to explicitly disclose wherein the short-range wireless communication connection comprises low-power Bluetooth communication connection and/or Wi-Fi communication connection,
However, Tian discloses wherein the short-range wireless communication connection comprises low-power Bluetooth communication connection and/or Wi-Fi communication connection(Tian, see paragraphs [0010-0014, 0055]wireless slim terminal device accessing to at least one kind of IM via a wireless access point is provided, the wireless access point being able to connect with one or more kinds of 1Ms and communicate with various IMs in compliance with different communication protocols through the IP network connected thereto. This wireless access point can perform translation of command and data between various kinds of IM protocols and the short distance wireless communication protocol supported by the wireless access point and wireless slim terminal device. The wireless slim terminal device stores an instant message user identifier and relevant information of at least one kind of IM, and connects with the wireless access point by short distance wireless communication technology (mainly including Bluetooth, WiFi, UWB and wireless USB). The wireless slim terminal device transmits the instant message user identifier of the at least one kind of IM to the wireless access point, the wireless access point automatically logs in the corresponding IM according to the instant message user identifier, so as to enable the wireless slim terminal device to communicate with the server and remote terminal device of one or more kinds of IMs via the wireless access point),
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine Zhao-Rizzi’s teaching with the teaching of Tian provide the method for short distance wireless communication system has wireless access point includes WIFI or Bluetooth that accesses instant messenger user identifier to communicate with distant terminal, after receiving 

With respect to claim 19, Zhao-Rizzi teaches the method, receiving audio data sent by a corresponding radio frequency module associated with other user terminals in the instant messaging group (Zhao NA, see page 4, lines 33-47, the control for opening voice interactive function is also provided in the interactive interface of discussion group. In response to user to this the operation of control opens voice interactive function, records to the content of current talking. Specifically, firstly, according to preset sound Frequency sampling rate acquires the audio data of opposite end sound and acquires the audio data of local terminal sound by microphone. Wherein opposite end the voice data that the audio data of sound is transmitted generally by mobile communication system, fixed line system or the networking telephone. This the voice data that the audio data of end sound is acquired generally by microphone. Then, by the audio number of the local terminal sound of acquisition According to being mixed with the audio data of opposite end sound, and mixed audio data is sent to by instant communication client Server. The realization process that the audio data of the local terminal sound of acquisition is mixed with the audio data of opposite end sound, specifically such as the audio data of the local terminal sound of acquisition is inserted into the 1st track, the audio data of opposite end sound is inserted into the 2nd track, so The time of two tracks is synchronized into alignment afterwards, then two tracks are carried out with the processing of mixed contracting waveform, to obtain one the audio data. Server carries out encoding and decoding processing after receiving audio data, to the audio data, then handles encoding and decoding Audio data afterwards is in the form of speech message, other instant communication clients being sent in discussion group, so as in discussion group Other instant communication clients by read the speech message, understand the content of current talking) and 
playing the audio data by' the audio playing unit (Zhao, see Fig. 1 and page 4, lines 1-19, communication terminal 100A obtains the reference order of the speech message triggering based on output, and in response to the switching Instruction plays the audio data for the speech message that the reference order is directed toward to the opposite end communication terminal 100D of current talking. Page 7, lines 1-19 and claim 4, further discloses obtains the audio data of multiple speech messages of reference order direction, by multiple speech messages Audio data plays to opposite end one by one. Alternatively, the audio data of multiple speech messages can also be synthesized together, then to working as the opposite end of preceding call plays the audio data of synthesis. Claim 4: playing the audio data of target voice message to the opposite end of the current talking comprising preset keyword Target voice message is received one or continuous a plurality of speech message after the instant message).
 	Zhao-Rizzi yet fails to explicitly disclose wherein when the wireless connection between the at least one user terminal and other user terminals in the instant messaging group is disconnected, 
sending the audio data generated by the first portable terminal using a radio frequency' module connected with the first portable terminal, and 
However, Tian discloses wherein when the wireless connection between the at least one user terminal and other user terminals in the instant messaging group is disconnected (Tian, see paragraphs [0020, 0075, 0094] transmitting a command by the wireless access point through the IP network to log out or disconnect with the server of one or more IMs which are selected and accessed by the wireless slim terminal device in case that the wireless slim terminal device is out of the radio frequency range which results in disconnection of short distance wireless connection. When the connection between the wireless access point and a certain server of IM is not stable or the server disconnects on its own initiative, the communication control module 300 will update the communication link table of the wireless slim terminal device associated with that IM by changing the current state information for users represented by all instant message user identifiers of this corresponding IM into Off line state and notifies the associated wireless slim terminal device), 
sending the audio data generated by the first portable terminal using a radio frequency' module connected with the first portable terminal (Tian, see FIG. 5. and paragraphs [0011-0013, 0034, 0076] establishing a short distance wireless connection with a wireless access point by a wireless slim terminal device after entering into radio frequency range of the wireless access point, and performing encryption for the connection;  sending an IM table supported by the wireless access point from the wireless access point to the wireless slim terminal device; selecting one or more IMs to be accessed by the wireless slim terminal device and notifying the wireless access point an instant message user identifier desired to be accessed and its corresponding IM type), and 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine Zhao-Rizzi’s teaching with the teaching of Tian provide the method for short distance wireless communication system has wireless access point includes WIFI or Bluetooth that accesses instant messenger user identifier to communicate with distant terminal, after receiving information from wireless thin terminal. In doing so, the access of instant messenger by the wireless thin terminal can be enabled effectively, where the combination of elements according to known methods would yield a predictable result (Tian, see paragraphs [0010, 0017, and 0055]).

Claims 9-10, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao NA (CN109728994A hereinafter Zhao) in view of Rizzi  (US 20180227341 hereinafter Rizzi) further in view of Wang (US 20150119004 hereinafter Wang).

With respect to claims 9 and 15, Zhao-Rizzi teaches the group instant messaging device, yet fails to explicitly disclose, further comprising:
a GPS positioning module configured to generate positioning data.
However, Wang discloses further comprising: 
a GPS positioning module configured to generate positioning data (Wang, see FIG. 1 and paragraphs [0021, 0034, 0036, 0038, 0040-0043] the electronic device may be any electronic device having network connecting capabilities, such as a computer, or a mobile device, such as a mobile phone, a smart phone, a PDA (Personal Digital Assistant), a GPS (Global Positioning System), or a notebook. The system for voice management 100 can comprise a proximity sensor 110, an attitude sensor 120, a voice reception unit 130 such as a microphone, a voice output unit 140 such as an earphone or a speaker, a storage unit 150, and a processing unit 160. A voice recording process is performed according to the sound received by the voice reception unit to generate a voice message. Then, in 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine Zhao-Rizzi’s teaching with the teaching of Wang provide the method for performing voice management in electronic device such as computer, mobile phone, smart phone, personal digital assistant (PDA), global positioning system (GPS), or notebook. Thus, the voice recording process or voice playback process are automatically performed according to data detected by sensors, so that the efficiency of voice management is increased. The user can directly and efficiently view the information generated by other electronic devices in the group, when user of the participating electronic device wants to view the voice messages or text messages in the participating electronic device, where the combination of elements according to known methods would yield a predictable result, (Wang, see paragraphs [0022, 0052].

With respect to claims 10 and 16, Zhao-Rizzi-Wang teaches the group instant messaging device, further comprising: 
a voice conversion module configured to convert the positioning data into audio data (Zhao NA, see Fig. 2 and page 7, lines 19-30, Step 207, in response to the play instruction of the word message triggering based on output, the text that play instruction is directed toward is disappeared Breath is converted to target audio data； Step 208, target audio data are played to the opposite end of current talking. Specifically, by built-in instant communication client, receive in discussion group in addition to the instant communication client The word message that sends of other instant communication clients, and received word message is exported in interactive interface. In response to base In the play instruction that the word message of output triggers, at least one word message that play instruction is directed toward is converted into target audio Data. Then the target audio data being converted to are sent to currently by the networking telephone or mobile radio communication or fixed telephone network The opposite end of call); and
an output control key configured to output the audio data converted from the positioning data by the voice conversion module to the audio playing unit (Zhao NA, see Fig. 1 and page 4, lines 1-19, The Instruction plays the audio data for the speech message that the reference order is directed toward to the opposite end communication terminal 100D of current talking. Page 7, lines 1-19 and claim 4, further discloses obtains the audio data of multiple speech messages of reference order direction, by multiple speech messages Audio data plays to opposite end one by one. Alternatively, the audio data of multiple speech messages can also be synthesized together, then to working as the opposite end of preceding call plays the audio data of synthesis).

With respect to claim 20, Zhao-Rizzi teaches the method, further comprising:
generating positioning data, converting the generated positioning data into audio data based on an output instruction (Zhao NA, see Fig. 2 and page 7, lines 19-30, Step 207, in response to the play instruction of the word message triggering based on output, the text that play instruction is directed toward is disappeared Breath is converted to target audio data; Step 208, target audio data are played to the opposite end of current talking. Specifically, by built-in instant communication client, receive in discussion group in addition to the instant communication client The word message that sends of other instant communication clients, and received word message is exported in interactive interface. In response to base In the play instruction that the word message of output triggers, at least one word message that play instruction is directed toward is converted into target audio Data. Then the target audio data being converted to are sent to currently by the networking telephone or mobile radio communication or fixed telephone network The opposite end of call); and
Instruction plays the audio data for the speech message that the reference order is directed toward to the opposite end communication terminal 100D of current talking. Page 7, lines 1-19 and claim 4, further discloses obtains the audio data of multiple speech messages of reference order direction, by multiple speech messages Audio data plays to opposite end one by one. Alternatively, the audio data of multiple speech messages can also be synthesized together, then to working as the opposite end of preceding call plays the audio data of synthesis).
Zhao-Rizzi yet fails to explicitly disclose, further comprising: 
receiving, by the first portable terminal, position information using a GPS module, 
However, Wang discloses further comprising: 
receiving, by the first portable terminal, position information using a GPS module (Wang, see FIG. 1 and paragraphs [0021, 0034, 0036, 0038, 0040-0043] the electronic device may be any electronic device having network connecting capabilities, such as a computer, or a mobile device, such as a mobile phone, a smart phone, a PDA (Personal Digital Assistant), a GPS (Global Positioning System), or a notebook. The system for voice management 100 can comprise a proximity sensor 110, an attitude sensor 120, a voice reception unit 130 such as a microphone, a voice output unit 140 such as an earphone or a speaker, a storage unit 150, and a processing unit 160. A voice recording process is performed according to the sound received by the voice reception unit to generate a voice message. Then, in step S520, it is determined whether an instruction corresponding to the termination of the voice recording process is received),
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/18/2021



/ELIZABETH KASSA/Examiner, Art Unit 2457
          
/YVES DALENCOURT/Primary Examiner, Art Unit 2457